Citation Nr: 1825424	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection claim for hearing loss.

2.  Entitlement to service connection claim for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in December 2017.  Unfortunately, a complete transcript could not be produced due to technical difficulties.  In January 2018, the Board offered the Veteran the opportunity for another hearing.  However, the Veteran responded in February 2018 that he did not wish to appear at another hearing and that the case should be considered based on the evidence of record.

Additional evidence was received subsequent to the statement of the case issued in October 2014.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA purposes.

2.  The Veteran's tinnitus is attributable to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Reopening the Previously Denied Claims

First, the Board will address whether previously denied claims of service connection for hearing loss and tinnitus should be reopened.  The Veteran initially submitted claims of service connection for hearing loss and tinnitus in December 2007.  In a March 2009 rating decision, the RO denied service connection for both claims because the evidence showed that hearing loss had not been established and tinnitus was found to be not related to the in-service noise exposure.  The Veteran was notified of the denial in April 2009 by letter mailed to the then current mailing address of record.  Although correspondence and evidence was received in the subsequent year, it pertained to other claims.  Thereafter, nothing further was received until the present claims to reopen in September 2011.  The Veteran did not appeal the March 2009 decision and thus, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for hearing loss and tinnitus are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also May 2011 VA opinion; and May 2013 notice of disagreement (NOD) and supporting statement.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for a "chronic disease," including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Hearing Loss

The Veteran contends that he has hearing loss as a result of his noise exposure during service.  The Veteran's service personnel records show that his military occupational specialty (MOS) was as a light weapons infantryman.  In his September 2011 claim to reopen, as well as in the December 2017 Board hearing, the Veteran reported that during his service in Panama, he often fired 106 mm recoilless rifles for training which caused him to have hearing loss.

The Veteran's service treatment records show no hearing loss documented for either ear.  There were also no records of treatment or diagnosis for hearing loss in service, including his December 1965 enlistment examination and January 1968 separation examination.  The Board notes the Veteran did indicate hearing loss during the January 1968 report of medical history.

The Veteran was afforded a November 2008 VA examination in connection with the prior claim in which he reported past noise exposure in service while in the infantry in Panama, as well as some civilian noise exposure.  Testing showed pure tone thresholds in his right ear were 15, 10, 0, 15 and 5 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  In his left ear, pure tone thresholds were 10, 15, 5, 20 and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Thus, current hearing loss was not found.  38 C.F.R. § 3.385.

The Veteran was seen for a May 2011 VA audiology evaluation in which the audiologist indicated testing showed his hearing was within normal limits for his right ear from 250-8000 Hertz and within normal limits for his left ear from 250-4000 Hertz.  She noted mild hearing loss in the left ear at 6000 and 8000 Hertz.  She stated that compared to the prior November 2008 VA examination, pure tone thresholds indicated a 10 decibel improvement at 250 and 8000 Hertz and a 10 decibel decrease at 4000 Hertz, for the right ear.  With regard to the left ear, she indicated a 10 decibel improvement was found at 250 and 8000 Hertz.  Therefore, similar to the November 2008 VA examination, no current hearing loss was indicated.  38 C.F.R. § 3.385.

Thereafter, the Veteran submitted a May 2013 statement in which he indicated his hearing loss was slight, but present.  He stated when performing the prior audio tests, he could not tell if the sound he heard during testing was coming from his tinnitus or the testing machine.

After review of all the evidence, the Board accepts that the Veteran was exposed to hazardous noise during service.  He was in the light weapons infantry and it is reasonable to find that he was exposed to loud noise from such service.  However, the Board finds that the preponderance of the evidence is against the claim.  The evidence overall, including the audiological test results, does not show the Veteran has current hearing loss for VA purposes under 38 C.F.R. § 3.385.

The Board concludes that the Veteran is not currently diagnosed with hearing loss, at least at the Hertz levels relevant to VA testing.  Absent sufficient evidence of hearing loss for VA purposes under 38 C.F.R. § 3.385, the first element of service connection has not been established with regard to the hearing loss claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  The Board acknowledges the Veteran's contention that he currently suffers from hearing loss.  The Board notes lay persons are competent to report symptoms of perceived worse hearing, as the disability is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, based on the objective test results, including from the November 2008 and May 2011 VA examinations, audiometric data (which is required to affirmatively show hearing loss, per 38 C.F.R. § 3.385) fails to reflect hearing loss for VA purposes.

Given that the probative evidence of record fails to show current hearing loss, the preponderance of the evidence is against the Veteran's hearing loss claim.  Thus, there is no reasonable doubt to be resolved and service connection for hearing loss is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B.  Tinnitus

Similarly, the Veteran contends that he suffers from constant tinnitus as a result of his exposure to hazardous noise during service.  The Veteran indicated in an October 2008 statement that he has constant ringing in his ears since his service in Panama and never sought treatment for it.  As noted above, the Board has accepted the Veteran's in-service exposure to hazardous noise due to his MOS of light weapons infantryman.

The November 2008 VA examination report notes current and constant tinnitus and a reported onset during service after live fire training exercises.  The examiner stated the record was silent for tinnitus for approximately forty years following service.  She noted there is no link between service and the Veteran's current tinnitus and thus, the reported tinnitus is not at least as likely as not the result of his military service.  A February 2011 VA treatment record indicated the Veteran complained of tinnitus that affects both his ears, is constant, and which has also worsened.  He similarly reported in the October 2014 substantive appeal that his tinnitus is related to firing 106 mm recoilless rifles during service.

The Board notes the Veteran is competent to identify tinnitus, such as ringing in the ears, as such condition is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His reports of the onset of ringing in his ears during service are not inconsistent with the circumstances of his MOS, and the Board finds his reports to be competent and credible.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.159 (a)(2).  Unlike the hearing loss claim where there are objective tests showing normal hearing, there are no similar reports expressly showing no tinnitus.  Although the November 2008 VA examiner provided a negative nexus opinion, the Board finds the Veteran has credibly reported his tinnitus had its onset in service.  Therefore, the evidence is at least in equipoise regarding whether the Veteran's current tinnitus began during service and has continued since.

Considering all lay and medical evidence of record, the Board resolves reasonable doubt in the Veteran's favor and finds that he currently has tinnitus as a result of noise exposure during service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for tinnitus is warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of service connection for hearing loss is reopened; the appeal is granted to this extent only.

Service connection for hearing loss is denied.

New and material evidence having been received, the claim of service connection for tinnitus is reopened.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


